    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JAMES SNELLGROVE,                         )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 1:17-CV-500-WKW
                                          )               [WO]
COMMON BOND TITLE, LLC,                   )
et al.,                                   )
                                          )
              Defendants.                 )

                   MEMORANDUM OPINION AND ORDER

      In this removed action, after providing Plaintiff with notice, the Magistrate

Judge filed a Recommendation (Doc. # 45) that the court, on its own motion, dismiss

Plaintiff’s sole federal-law claim for lack of subject-matter jurisdiction, decline to

exercise supplemental jurisdiction over the state-law claims, and remand the state-

law claims to state court. Plaintiff timely objected to the Recommendation (Doc.

# 46), to which Defendants filed a consolidated response (Doc. # 50). Upon a de

novo review of the record, see 28 U.S.C. § 636, the objections to the

Recommendation are due to be overruled. The Recommendation is due to adopted,

but on different grounds. The Recommendation treats the issue of whether Plaintiff

pleads an element of his federal-law claim, see Fed. R. Civ. P. 12(b)(6), as an issue

impacting the court’s subject-matter jurisdiction, see Fed. R. Civ. P. 12(b)(1). For

the reasons that follow, Plaintiff’s claim brought under the Real Estate Settlement
     Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 2 of 14




Procedures Act (“RESPA”), 12 U.S.C. §§ 2601, et seq., is due to be dismissed

without prejudice for failure to state a claim, and supplemental jurisdiction over the

state-law claims will be declined.1

                                       I. DISCUSSION

A.     The court has subject-matter jurisdiction over the RESPA claim.

        In Bell v. Hood, 327 U.S. 678 (1946), the Supreme Court distinguished

pleading defects that are jurisdictional and those that fail to state a claim:

       Jurisdiction . . . is not defeated . . . by the possibility that the averments
       might fail to state a cause of action on which petitioner could actually
       recover. For it is well settled that the failure to state a proper cause of
       action on which relief can be granted is a question of law and just as
       issues of fact it must be decided after and not before the court has
       assumed jurisdiction over the controversy. If the court does later
       exercise its jurisdiction to determine that the allegations in the
       complaint do not state a ground for relief, then dismissal of the case
       would be on the merits, not for want of jurisdiction.


       1
           Although briefing was ordered on subject-matter jurisdiction, it appears that the
Recommendation actually intended only to decide that Plaintiff failed to state a claim. The
Recommendation’s core analysis applies Rule 12(b)(6)’s standard of review (Doc. # 45, at 4–5),
frames the issue as whether Plaintiff “states a claim under RESPA” (Doc. # 45, at 7), and finds
that, because the amended complaint “is wholly devoid of any factual allegations concerning fee-
splitting, . . . Plaintiff fails to state a claim” under § 2607(b) (Doc. # 45, at 11). Additionally,
dismissal under Rule 12(b)(6) is consistent with the declination of supplemental jurisdiction. If
subject-matter jurisdiction does not exist, there is no original jurisdiction to which supplemental
jurisdiction can attach and, thus, no supplemental jurisdiction for a court to decline. But, where
the federal-law claim is dismissed for failure to state a claim under Rule 12(b)(6), “the court
generally retains discretion to exercise supplemental jurisdiction, pursuant to § 1367, over pendent
state-law claims.” Arbaugh v. Y&H Corp., 546 U.S. 500, 502 (2006); see also id. at 511 (“On the
subject-matter jurisdiction/ingredient-of-claim-for-relief dichotomy, this Court and others have
been less than meticulous. Subject matter jurisdiction in federal-question cases is sometimes
erroneously conflated with a plaintiff’s need and ability to prove the defendant bound by the
federal law asserted as the predicate for relief — a merits-related determination.) (citation and
internal quotation marks omitted).
                                                 2
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 3 of 14




Id. at 776; see also Marine Coatings of Ala., Inc. v. United States, 792 F.2d 1565,

1567 (11th Cir. 1986) (“According to Bell, if a complaint seeks relief under the

Constitution or laws of the United States, dismissal generally must be for failure to

state a claim, not for want of jurisdiction.”) (citing Bell, 327 U.S. at 681–83).

      The Supreme Court has, however, recognized two exceptions to the foregoing

general rule. In Bell, the Supreme Court explained: “[A] suit may sometimes be

dismissed for want of jurisdiction where the alleged claim under the Constitution or

federal statutes clearly appears to be immaterial and made solely for the purpose of

obtaining jurisdiction or where such a claim is wholly insubstantial and frivolous.”

Bell, 327 U.S. at 682–83. The Court has continued to adhere to Bell’s principles.

See Shapiro v. McManus, 136 S. Ct. 450, 455 (2015) (“We have long distinguished

between failing to raise a substantial federal question for jurisdictional purposes . . .

and failing to state a claim for relief on the merits; only ‘wholly insubstantial and

frivolous’ claims implicate the former.”).

      In removed actions, federal courts have subject-matter jurisdiction over “all

civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331; see also 28 U.S.C. § 1441(a). Subject-matter jurisdiction “must

be judged at the time of the removal.” Sierminski v. Transouth Fin. Corp., 216 F.3d

945, 949 (11th Cir. 2000) (citation and internal quotation marks omitted). “Removal

jurisdiction based on a federal question is governed by the well-pleaded complaint


                                           3
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 4 of 14




rule.” Ervast v. Flexible Prod. Co., 346 F.3d 1007, 1012 (11th Cir. 2003). Under

the well-pleaded complaint rule, “[a] case does not arise under federal law unless a

federal question is presented on the face of the plaintiff’s complaint.” Kemp v. Int’l

Bus. Machines Corp., 109 F.3d 708, 712 (11th Cir. 1997). Removal “based on

federal question jurisdiction” is proper “only when the plaintiff’s statement of his

own cause of action shows that it is based on federal law.” Blab T.V. of Mobile, Inc.

v. Comcast Cable Commc’ns, Inc., 182 F.3d 851, 854 (11th Cir. 1999) (citation and

internal quotation marks omitted).

      The original Complaint — the operative one for examining subject-matter

jurisdiction at the time of removal — alleges that Defendant Common Bond

“charged for title services that were not performed and were not earned” in violation

of RESPA. (Doc. # 1-2, at ¶ 73.) The Complaint tethers these allegations to RESPA

and inferentially to RESPA’s anti-kickback provision. See 12 U.S.C. § 2607(b)

(“No person shall give and no person shall accept any portion, split, or percentage

of any charge made or received for the rendering of a real estate settlement service

in connection with a transaction involving a federally related mortgage loan other

than for services actually performed.”). Additionally, the Complaint seeks treble

damages, which are expressly authorized under RESPA.              See § 2607(d)(2)

(permitting awards of treble damages under RESPA). The Complaint’s express

reliance on RESPA and its remedies, in combination with the nature of the


                                          4
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 5 of 14




allegations, demonstrates that the complaint pleads a cause of action that is “based

on federal law.” Blab T.V. of Mobile, Inc., 182 F.3d at 854; see also Marine

Coatings, 792 F.2d at 1567 (“According to Bell, if a complaint seeks relief under the

Constitution or laws of the United States, dismissal generally must be for failure to

state a claim, not for want of jurisdiction.”) (citing Bell, 327 U.S. at 681–83).

Plaintiff’s RESPA claim “arises under the . . . laws . . . of the United States.” § 1331.

       Bell’s exceptions are inapplicable. First, Plaintiff brought his action in state

court, only to have it removed to federal court, so clearly he did not bring a RESPA

claim “solely for the purpose of obtaining jurisdiction” in this court. Bell, 327 U.S.

at 682. Second, as the Recommendation correctly concludes, Plaintiff fails to

plausibly allege one of the elements of his RESPA claim. This conclusion rests on

Rule 12(b)(6), not Rule 12(b)(1). Neither the Recommendation nor the parties have

cited a decision that would support a finding that the RESPA claim is so frivolous

as to deprive the court of subject-matter jurisdiction. See Reed v. Columbia St.

Mary’s Hosp., 782 F.3d 331, 336 (7th Cir. 2015) (“Failure to state a claim does not

deprive a court of subject-matter jurisdiction unless the claim is ‘wholly

insubstantial and frivolous,’ which is a much more stringent standard that is rarely

satisfied.”). In fact, the parties insist that there is subject-matter jurisdiction over the

RESPA claim. (Docs. # 43, 44.)




                                             5
     Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 6 of 14




      Because the Complaint sufficiently invokes RESPA and its remedies, subject-

matter jurisdiction is proper.

B.    The Amended Complaint fails to state a RESPA claim.

      Because subject-matter jurisdiction exists, the issue turns to whether the

Amended Complaint’s “allegations entitle [Plaintiff] to relief” under RESPA.2 Lobo

v. Celebrity Cruises, Inc., 704 F.3d 882, 891 (11th Cir. 2013). The Recommendation

succinctly sets out the standard of review for evaluating whether Plaintiff’s RESPA

cause of action states a claim for relief. (Doc. # 45, at 5 (first full paragraph).) As

explained below, the Recommendation also correctly concludes that Plaintiff’s

RESPA cause of action fails to state a claim.

      Section 2607(b) of RESPA — the anti-kickback provision of RESPA titled,

“Splitting charges,” provides as follows: “No person shall give and no person shall

accept any portion, split, or percentage of any charge made or received for the

rendering of a real estate settlement service in connection with a transaction

involving a federally related mortgage loan other than for services actually

performed.” § 2607(b). The U.S. Supreme Court has explained that § 2607(b)

contemplates “two distinct exchanges”: (1) “a ‘charge’ is ‘made’ to or ‘received’

from a consumer by a settlement-service provider”; and (2) “[t]hat provider then



      2
          The Magistrate Judge permitted Plaintiff an opportunity to amend his Complaint.


                                                6
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 7 of 14




‘give[s],’ and another person ‘accept[s],’ a ‘portion, split, or percentage’ of the

charge.” Freeman v. Quicken Loans, Inc., 566 U.S. 624, 631 (2012) (holding that

that “[t]he phrase ‘portion, split, or percentage’” in § 2607(b) “does not cover a

situation in which a settlement-service provider retains the entirety of a fee received

from a consumer”).

      The Amended Complaint does not plausibly allege a claim under § 2607(b)

against Defendant Common Bond.3 First, as aptly noted in the Recommendation

(Doc. # 45, at 7), Plaintiff does not allege which provision of RESPA he contends

Defendant violated. See Arroyo v. PHH Mortg. Corp., No. 13 Civ. 2335 (JS), 2014

WL 2048384, at *13 (E.D.N.Y. May 19, 2014) (“There are three private causes of

action under RESPA — actions pursuant to Sections 2605, 2607, and 2608.”); Ngwa

v. Castle Point Mortg., Inc., No. 08 Civ. 0859 (AJP), 2008 WL 3891263, at *13

(S.D.N.Y. Aug. 20, 2008) (dismissing the plaintiff’s RESPA claim under Rule

12(b)(6) because the plaintiff failed to identify which RESPA provision the

defendant violated and failed to plead facts establishing a violation of RESPA).

Hence, the Magistrate Judge had to “infer that Plaintiff desires to proceed under 12

U.S.C. § 2607(b).” (Doc. # 45, at 8.)

      Second, as the Recommendation thoroughly explains, the Amended

Complaint “is wholly devoid of any factual allegation concerning fee-splitting.”


      3
          Common Bond is the only defendant named in this count.

                                              7
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 8 of 14




(Doc. # 45, at 11.) Plaintiff’s barebones RESPA claim only alleges that Defendant

Common Bond charged for “title services that were not performed and were not

earned.” (Doc. # 34, at 8.) That is only part of what § 2607(b) requires. See

Freeman, 566 U.S. at 631; see generally Boone v. JP Morgan Chase Bank, 447 F.

App’x 961, 963 (11th Cir. 2011) (holding that the RESPA claim failed to a state a

claim for relief because the plaintiff “did not provide any details to explain how [the

defendant] violated the Act nor provide any factual allegations in support of her

claim”).

      Plaintiff makes several objections to the Recommendation’s recommended

dismissal of his RESPA claim. None has merit.

      First, Plaintiff admits that allegations of fee splitting are “not explicitly stated”

in his RESPA claim. (Doc. # 46, at 3.) But he makes an argument that, because he

has alleged that he was charged fees for title services that were not performed, “it is

reasonable to presume another person was to perform those services . . . [and was]

paid for those services” but that “the services were not performed” by the third party.

(Doc. # 46, at 2.) But the allegations fall short of plausibly sustaining Plaintiff’s

proposed presumption that there is a third party with whom unearned fees were split.

It seems just as plausible that, if Common Bond did charge a fee for a title service

that was not performed, that Common Bond pocketed the entire fee without splitting

it. Plaintiff also does not explain why it is reasonable to presume that a third party


                                            8
    Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 9 of 14




would accept an illegal kickback for work that it did not do. See Am. Dental Ass’n

v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (“[T]he [Supreme] Court held

in Iqbal, as it had in Twombly, that courts may infer from the factual allegations in

the complaint ‘obvious alternative explanation[s],’ which suggest lawful conduct

rather than the unlawful conduct the plaintiff would ask the court to infer.”).

      Second, Plaintiff contends that, at the very least, his Amended Complaint

contains sufficient facts to raise a “‘reasonable expectation that discovery will reveal

evidence of the necessary element’” of fee splitting between Defendant Common

Bond and some third party for title services. (Doc. # 46, at 3 (quoting Watts v. Fla.

Int’l Univ., 495 F.3d 1289, 1296 (11th Cir. 2007).) The contention is unsustainable.

Plaintiff admits that he does not know the identity of a third party who was supposed

to perform a title search but did not do so. (Doc. # 46, at 2.) The “mere possibility”

of an illegal fee-splitting arrangement between Common Bond and an unidentified

third party — which is the most that can be gleaned from the allegations — is not

enough to show “that the pleader is entitled to relief” under § 2607(b). Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557–58 (2007) (“[S]omething beyond the mere

possibility [of an entitlement to relief] must be alleged, lest a plaintiff with a largely

groundless claim be allowed to take up the time of a number of other people.”)

(citing Fed. R. Civ. P. 8(a)). There are no “well-pleaded” allegations that plausibly

suggest that there is a third party who agreed to accept a kickback from Common


                                            9
   Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 10 of 14




Bond for an unearned fee for title services. Id. at 556. A complaint that does not

assert a plausible claim “does not unlock the doors of discovery.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); see also Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1367 (11th Cir. 1997) (“Facial challenges to the legal sufficiency of a claim

or defense, such as a motion to dismiss based on failure to state a claim for relief,

should . . . be resolved before discovery begins.”) (footnote omitted). Rather than

excuse the insufficient pleading of a claim, the lack of facts “reinforces” the

conclusion that it should be dismissed. Franklin v. Curry, 738 F.3d 1246, 1252 n.6

(11th Cir. 2013).

      Second, Plaintiff objects to the Recommendation on grounds that he did not

have adequate notice that the Magistrate Judge would recommend dismissal of the

RESPA claim for failure to plead the element of fee splitting. (Doc. # 46, at 3.)

Plaintiff now interprets the Magistrate Judge’s March 15, 2019 Order as requesting

briefing only on the § 2607(b) element pertaining to charges made for services that

were not performed. But this argument is problematic for at least two reasons.

Initially, Plaintiff does not argue that a more precisely worded notice from the

Magistrate Judge would have prompted a different response from him. Rather, in

his objection, Plaintiff concedes that he has not “explicitly” pleaded the fee-splitting

element of his RESPA claim because he does not know, without the benefit of

discovery, but can only “presume,” that there was a “split of fees” that were


                                          10
   Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 11 of 14




unearned. (Doc. # 46, at 2–3.) Hence, permitting Plaintiff yet another opportunity

to amend his complaint in federal court to allege a plausible RESPA claim would be

futile. See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir. 2011) (recognizing

an exception to the “general rule against dismissal without notice” where “reversal

would be futile”) (cleaned up).

      Additionally, Plaintiff’s position that he was only on notice that he needed to

address the unearned fees component of his RESPA claim is inconsistent with what

he stated in his response to the March 15, 2019 Order. In that response, Plaintiff

described the Magistrate Judge’s order as “order[ing] briefs only on whether

Plaintiff has stated a cause of action under RESPA” (i.e., the whole claim). (Doc.

# 44, at 2.) In any event, in that response, Plaintiff did not devote any ink to any

particulars of his RESPA claim. Instead, Plaintiff pronounced briefly that, “as stated

in [his amended] complaint, . . . the defendants have violated RESPA and that

Plaintiff has a cognizable claim.” (Doc. # 44 (quoting Doc. # 43).) Plaintiff did not

indicate then that he felt constrained by the Magistrate Judge’s order to address only

one element of his two-element RESPA claim. Additionally, Plaintiff’s suggestion

that he was blindsided by the dismissal ignores that he was permitted an opportunity

to amend his complaint (in part to cure Rule 8 pleading deficiencies) and that he was

on notice that Defendants deemed his complaint a shotgun pleading. In sum,

Plaintiff has not been denied “notice of [the court’s] intent to dismiss or an


                                         11
     Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 12 of 14




opportunity to respond.” Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057

(11th Cir. 2007).

       This brings the discussion to Defendants’ arguments. For the foregoing

reasons, Defendants’ argument that, on appeal, they will be unable to argue “with

clean hands that Plaintiff had adequate notice to sustain a sua sponte dismissal on

the basis of failure to plead fee splitting” is puzzling.     (Doc. # 50, at 4–5.)

Additionally, to the extent that Defendants raise their own objections to the

Recommendation in the response to Plaintiffs’ objections, those objections have not

been considered because they are untimely. Under 28 U.S.C. § 636(b)(1) and Rule

72(b) of the Federal Rules of Civil Procedure, a party has fourteen days after being

served with a recommendation of a magistrate judge to file objections to the

recommendation. Defendants’ objections came more than two weeks after the

fourteen-day deadline. (See Doc. # 45, at 12 (establishing August 14, 2019, as the

objection deadline).)

       Accordingly, the Recommendation that Plaintiff fails to state a claim under

RESPA is correct. Dismissal, though, will be for failure to state a claim under Rule

12(b)(6), not for want of jurisdiction.

C.     Supplemental jurisdiction over the state-law claims will be declined.

       A district court may decline to exercise supplemental jurisdiction over state-

law claims when it has dismissed all federal-law claims over which it had original


                                          12
   Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 13 of 14




jurisdiction. See 28 U.S.C. § 1367(c)(3); see also Raney v. Allstate Ins. Co., 370

F.3d 1086, 1089 (11th Cir. 2004) (While the decision to exercise supplemental

jurisdiction is discretionary, the Eleventh Circuit “ha[s] encouraged district courts to

dismiss any remaining state claims when . . . the federal claims have been dismissed

prior to trial.”). Additionally, where an action “was originally filed in state court

and removed to federal court pursuant to 28 U.S.C. § 1441, if the district court

declines to continue to exercise supplemental jurisdiction, [the] remaining claim[s]

should be remanded to state court.” Cook ex rel. Estate of Tessier v. Sheriff of

Monroe Cnty., 402 F.3d 1092, 1123 (11th Cir. 2005); see also Myers v. Cent. Fla.

Invs., Inc., 592 F.3d 1201, 1226–27 (11th Cir. 2010) (“[F]ederal district courts in

removal cases must remand, rather than dismiss, state claims over which they decline

to exercise supplemental jurisdiction.”) (citations omitted).           Exercising its

discretion, the court declines to retain supplemental jurisdiction over the state-law

claims.

                               II.    CONCLUSION

      Based on the foregoing, it is ORDERED as follows:

      (1)    The Magistrate Judge’s Recommendation (Doc. # 45) is ADOPTED as

MODIFIED herein;

      (2)    Plaintiff’s objections (Doc. # 46) are OVERRULED;




                                          13
      Case 1:17-cv-00500-WKW-SRW Document 51 Filed 09/30/19 Page 14 of 14




        (3)   Plaintiff’s RESPA claim is DISMISSED without prejudice for failure

to state a claim;

        (4)   Supplemental jurisdiction over the remaining state-law claims is

DECLINED;

        (5)   Defendants’ motions to dismiss (Docs. # 35, 37) are DENIED as moot;

and

        (6)   The state-law claims are REMANDED to the Circuit Court of Houston

County, Alabama, and the Clerk of the Court is DIRECTED to take the necessary

steps to effectuate the remand.

        DONE this 30th day of September, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                        14
